DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 (Instant Application 17/087,137) are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10,827,481. This is a statutory double patenting rejection.

   Instant Application 17/087,137
    U.S. Patent No. 10,827,481
1.  A method for transmitting control information by a base station in a 
wireless communication system, the method comprising: transmitting, to a terminal, information associated with a resource region carrying a control channel;  transmitting, to the terminal, a plurality of values associated with control channel 
transmitting the control information to the terminal through the at least one selected control channel candidate in the resource region. 
 


wireless communication system, the method comprising: transmitting, to a terminal, information associated with a resource region carrying in a control channel;  transmitting, to the terminal, a plurality of values associated with control channel 


determined further based on a number of control channel candidates in the 
resource region, the number of control channel candidates corresponding to a 
number of CCEs constituting one control channel candidate. 

2.  The method of claim 1, wherein the set of control channel candidates is determined further based on a number of control channel candidates in the resource region, the number of control channel candidates corresponding to number of CCEs constituting one control channel candidate. 

3.  The method of claim 1, wherein the set of control channel candidates is determined further based on a number of CCEs constituting one control channel candidate. 

3.  The method of claim 1, wherein the set of control channel candidates is determined further based on a number of CCEs constituting one control channel candidate. 

4.  The method of claim 1, wherein the number of CCEs in each of the control 
channel candidates in one subset is different from that of another subset. 

4.  The method of claim 1, wherein the number of CCEs in each of the control channel candidates in one subset is different from that of another subset.
5.  The method of claim 1, wherein the resource region comprises a time 
resource and a frequency resource. 

5.  The method of claim 1, wherein the resource region comprises time resource and frequency resource. 

6.  The method of claim 1, wherein the set of control channel candidates is 

 



communication system, the method comprising: receiving, from a base station, 
information associated with a resource region carrying a control channel;  
receiving, from the base station, a plurality of values associated with control 
channel candidates, each of the plurality of values corresponding to each of a 
plurality of numbers associated with control channel elements (CCEs) 
constituting one control channel candidate, wherein the each of the plurality 
of values indicates a number of control channel candidates to be monitored by 
the terminal;  determining a set of control channel candidates based on an 
identifier (ID) of the terminal and at least one of the plurality of values 
associated with the control channel candidates;  and monitoring at least one 
control channel candidate belonging to the set of control channel candidates in 
the resource region to receive the control information. 

7.  A method for receiving control information in a terminal of a wireless 
communication system, the method comprising: receiving, from a base station, 
information associated with a resource region carrying a control channel;  
receiving, from the base station, a plurality of values associated with control 
channel candidates, each of the plurality of values corresponding to each of a 
plurality of numbers associated with control channel elements (CCEs) 
constituting one control channel candidate, wherein the each of the plurality 
of values indicates a number of control channel candidates to be monitored by 
the terminal: determining a set of control channel candidates based on an 
identifier (ID) of the terminal and at least one of the plurality of values 
associated with the control channel candidates;  and monitoring at least one 
control channel candidate belonging to the set of control channel candidates in 
the resource region to receive the control information. 

8.  The method of claim 8, wherein the set of control channel candidates is determined further based on a number of control channel candidates in the resource region, the number of control channel candidates corresponding to a number of CCEs constituting one control channel candidate. 

8.  The method of claim 7, wherein the set of control channel candidates is determined further based on a number of control channel candidates in the resource region, the number of control channel candidates corresponding to a number of CCEs constituting one control channel candidate.
9.  The method of claim 8, wherein the set of control channel candidates is determined further based on a number of CCEs constituting one control channel candidate. 

9.  The method of claim 7, wherein the set of control channel candidates is determined further based on a number of CCEs constituting one control channel candidate. 

10.  The method of claim 8, wherein the resource region comprises a time 

 






11.  The method of claim 7, wherein the plurality of values associated with control channel candidates are received through an layer signaling.
12.  The method of claim 8, wherein the set of control channel candidates is 
determined further based on transmission time information. 

12.  The method of claim 7, wherein the set of control channel candidates is determined further based on transmission time information. 

13.  An apparatus for transmitting control information by a base station in a 
wireless communication system, the apparatus comprising: a transceiver;  and at 
least one processor operably connected to the transceiver and configured to: 
transmit, to a terminal, by controlling the transceiver, information associated 
with a resource region carrying a control channel, transmit, to the terminal, 
by controlling the transceiver, a plurality of values associated with control 
channel candidates, each of the plurality of values corresponding to each of a 
plurality of numbers associated with control channel elements (CCEs) 
constituting one control channel candidate, wherein the each of the plurality 
of values indicates a number of control channel candidates to be monitored by 
the terminal, determine a set of control channel candidates based on an 
identifier (ID) of the terminal and at least one of the plurality of values 
associated with the control channel candidates, select at least one control 
channel candidate from among the set of control channel candidates, and 
transmit, by controlling the transceiver, the control information to the 
terminal through the at least one selected control channel candidate in the 
resource region. 

13.  An apparatus for transmitting control information, by a base station 
of a wireless communication system, the apparatus comprising: a transceiver;  
at least one processor operably connected to the transceiver and configured to: 
transmit, to a terminal, by controlling the transceiver, information associated 
with a resource region carrying a control channel, transmit, to the terminal, 
by controlling the transceiver, a plurality of values associated with control 
channel candidates, each of the plurality of values corresponding to each of a 
plurality of numbers associated with control channel elements (CCEs) 
constituting one control channel candidate, wherein the each of the plurality 
of values indicates a number of control channel candidates to be monitored by 
the terminal, determine a set of control channel candidates based on an 
identifier (ID) of the terminal and at least one of the plurality of values 
associated with the control channel candidates, select at least one control 
channel candidate from among the set of control channel candidates, and 
transmit, by controlling the transceiver, the control information to the 
terminal through the at least one selected control channel candidate in the 
resource region. 


14.  The apparatus of claim 13, wherein the set of control channel candidates is determined further based on a number of control channel candidates in the resource region, the number of control channel candidates corresponding to a number of CCEs constituting one control channel candidate. 
 

15.  The apparatus of claim 13, wherein the set of control channel candidates is determined further based on a number of CCEs constituting one control channel candidate. 

15.  The apparatus of claim 13, wherein the set of control channel candidates is determined further based on a number of CCEs constituting one control channel candidate. 

16.  The apparatus of claim 13, wherein the resource region comprises a time resource and a frequency resource. 

16.  The apparatus of claim 13, wherein the resource region comprises time resource and frequency resource. 

17.  The apparatus of claim 13, wherein the plurality of values associated with control channel candidates are transmitted through an upper layer signaling. 

17.  The apparatus of claim 13, wherein the plurality of values associated with control channel candidates are transmitted through an upper layer signaling.
18.  The apparatus claim 13, wherein the set of control channel candidates is 
determined further based on transmission time information. 

18.  The apparatus of claim 13, wherein the set of control channel candidates is determined further based on transmission time information.









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,986,625. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims discloses obvious versions of the instant claims as shown in the table below.


Instant Application 17/087137
U.S. Patent No. 10,986,625
1.  A method for transmitting control information by a base station in a 
wireless communication system, the method comprising: transmitting, to a 
terminal, information associated with a resource region carrying a control 
channel;  transmitting, to the terminal, a plurality of values associated with 
control channel candidates, each of the plurality of values corresponding to 
each of a plurality of numbers associated with control channel elements (CCEs) 
constituting one control channel candidate, wherein the each of the plurality 
of values indicates a number of control channel candidates to be monitored by 
the terminal;  determining a set of control channel candidates based on an 

associated with the control channel candidates;  selecting at least one control 
channel candidate from among the set of control channel candidates;  and 
transmitting the control information to the terminal through the at least one 
selected control channel candidate in the resource region.




station of a wireless communication system, the method comprising: transmitting, to a terminal, information associated with a resource region carrying a control channel;  transmitting, to the terminal, by upper layer 
signaling, a plurality of values associated with control channel candidates, each of the plurality of values corresponding to each of a plurality of numbers associated with control channel elements (CCEs) constituting one control channel candidate, wherein the each of the plurality of values indicates a number of control channel candidates to be monitored by the terminal;  and transmitting the control information to the terminal through a first control channel 


determined further based on a number of control channel candidates in the 
resource region, the number of control channel candidates corresponding to a 
number of CCEs constituting one control channel candidate. 
 

2.  The method of claim 1, wherein the at least one of the control channel 
candidates is further defined based on a number of control channel candidates 
in the resource region, the number of control channel candidates corresponding 
to a number of CCEs constituting one control channel candidate. 

3.  The method of claim 1, wherein the set of control channel candidates is 
determined further based on a number of CCEs constituting one control channel 
candidate. 

3.  The method of claim 1, wherein the at least one of the control channel 
candidates is further defined based on a number of CCEs constituting one 
control channel candidate. 

5.  The method of claim 1, wherein the resource region comprises a time 
resource and a frequency resource. 
 

4.  The method of claim 1, wherein the resource region comprises time 
resource and frequency resource. 

6.  The method of claim 1, wherein the set of control channel candidates is 
determined further based on transmission time information. 

5.  The method of claim 1, wherein the at least one of the control channel 
candidates is further defined based on transmission time information. 

7.  A method for receiving control information by a terminal in a wireless 
communication system, the method comprising: receiving, from a base station, 
information associated with a resource region carrying a control channel;  

channel candidates, each of the plurality of values corresponding to each of a 
plurality of numbers associated with control channel elements (CCEs) 
constituting one control channel candidate, wherein the each of the plurality 
of values indicates a number of control channel candidates to be monitored by 
the terminal;  determining a set of control channel candidates based on an 
identifier (ID) of the terminal and at least one of the plurality of values 
associated with the control channel candidates;  and monitoring at least one 
control channel candidate belonging to the set of control channel candidates in 
the resource region to receive the control information. 


a wireless communication system, the method comprising: receiving, from a base 
station, information associated with a resource region carrying a control 
by upper layer signaling, a 
plurality of values associated with control channel candidates, each of the 
plurality of values corresponding to each of a plurality of numbers associated 
with control channel elements (CCEs) constituting one control channel 
candidate, wherein the each of the plurality of values indicates a number of 
control channel candidates to be monitored by the terminal;  determining at 
least one of the control channel candidates to be monitored by the terminal 
based on an identifier (ID) of the terminal and at least one of the plurality 
of values associated with the control channel candidates;  and monitoring the 
at least one of the control channel candidates in the resource region to 
receive the control information. 

8.  The method of claim 6, wherein the at least one of the control channel 
candidates is determined further based on a number of CCEs constituting one 
control channel candidate. 


 


determined further based on a number of control channel candidates in the 
resource region, the number of control channel candidates corresponding to a 
number of CCEs constituting one control channel candidate. 

7.  The method of claim 6, wherein the at least one of the control channel 
candidates is determined further based on a number of control channel 
candidates in the resource region, the number of control channel candidates 
corresponding to a number of CCEs constituting one control channel candidate.
 
10.  The method of claim 8, wherein the resource region comprises a time 
resource and a frequency resource. 







resource and frequency resource. 




control channel candidates are received through an upper layer signaling. 
 

See, claim 8 above
12.  The method of claim 8, wherein the set of control channel candidates is 
determined further based on transmission time information. 

10.  The method of claim 6, wherein the at least one of the control channel 
candidates is determined further based on transmission time information. 

13.  An apparatus for transmitting control information by a base station in a 
wireless communication system, the apparatus comprising: a transceiver;  and at 
least one processor operably connected to the transceiver and configured to: 
transmit, to a terminal, by controlling the transceiver, information associated 
with a resource region carrying a control channel, transmit, to the terminal, 
by controlling the transceiver, a plurality of values associated with control 
channel candidates, each of the plurality of values corresponding to each of a 
plurality of numbers associated with control channel elements (CCEs) 
constituting one control channel candidate, wherein the each of the plurality 
of values indicates a number of control channel candidates to be monitored by 
the terminal, determine a set of control channel candidates based on an 
identifier (ID) of the terminal and at least one of the plurality of values 
associated with the control channel candidates, select at least one control 
channel candidate from among the set of control channel candidates, and 
transmit, by controlling the transceiver, the control information to the 
terminal through the at least one selected control channel candidate in the 
resource region. 
 


communication system, the base station comprising: a transceiver;  and at least 
one processor operably connected to the transceiver and configured to: 
transmit, to a terminal, by controlling the transceiver, information associated 
with a resource region carrying a control channel, transmit, to the terminal, 
by controlling the transceiver, by upper layer signaling, a plurality of values 
associated with control channel candidates, each of the plurality of values 
corresponding to each of a plurality of numbers associated with control channel 
elements (CCEs) constituting one control channel candidate, wherein the each of 
the plurality of values indicates a number of control channel candidates to be 
monitored by the terminal, and transmit, by controlling the transceiver, the 
control information to the terminal through a first control channel candidate 
in the resource region, wherein the first control channel candidate includes 
one of at least one of the control channel candidates to be monitored by the 
terminal, the at least one control channel candidates being defined based on an 
identifier (ID) of the terminal and at least one of the plurality of values 
associated with the control channel candidates. 


is determined further based on a number of control channel candidates in the 
resource region, the number of control channel candidates corresponding to a 
number of CCEs constituting one control channel candidate. 

12.  The base station of claim 11, wherein the at least one of the control 
channel candidates is further defined based on a number of control channel 
candidates in the resource region, the number of control channel candidates 
corresponding to a number of CCEs constituting one control channel candidate. 

15.  The apparatus of claim 13, wherein the set of control channel candidates 
is determined further based on a number of CCEs constituting one control channel candidate.
13.  The base station of claim 11, wherein the at least one of the control channel candidates is further defined based on a number of CCEs constituting one control channel candidate. 

16.  The apparatus of claim 13, wherein the resource region comprises a time 
resource and a frequency resource. 

14.  The base station of claim 11, wherein the resource region comprises time resource and frequency resource.
18.  The apparatus claim 13, wherein the set of control channel candidates is 
determined further based on transmission time information. 

15.  The base station claim 11, wherein the at least one of the control channel candidates is further defined based on transmission time information.






 	
Prior Arts Consideration

Pi et al (US 2008/0304588 A1) discloses mapping of control channels to resources in an OFDM system (fig. 9, control channel candidates/elements (CCEs) on which the UE decoded the information, fig. 10, OFDM symbols mapped to resource sets, section 0012, 0024-0025, 0058-0060).
Pi ‘588 further teaches selection of resources based on monitoring/resource allocation schemes (section 0024-0025, 0058-0060).

The Closest Prior Arts: Choi et al (US 7,283,508 B2) discloses a communication system channel information is received via a plurality a set of control channels. Choi '508 further discloses a UE that generates channel quality (col. 13, line 9-67) and then a node B schedules the UE based upon the reported channel quality (col. 4, line 63 to col. 5, line 24+).

Khan et al (US 8,355,376 B2) discloses transmitting of broadcast channel information using a group of time slots within the broadcast control channel (col. 2, line 10-28) in an OFDM system (col. 3 45 to col. 4, line 67).

IPR-Third Party Procedure_references
Patabandi et al (US 7,912,471 B2) discloses a UE that monitors FACH channel and decoding of connection message in relation to the UE’s ID (col. 9, line 1-16) and deriving of temporary ID over shared transport channels (col. 10, line 14-18).
Patabandi ‘471 further teaches in fig. 5A-5B, selecting channel set from a plurality of channel sets (claims 1-4, col. 12, line 1-46) and deriving grant message allocated on downlink resource (col.18, line 4-23+).  Patabandi ‘471 further teaches the UE  that selects /derives a subset of channels from the configured multiple channels for later monitoring of scheduling grant messages in relation to UE’s ID (col. 18, line 48-64, col. 18, line 65 to col. 19, line 12, col. 19, line 45 to col. 20, line 30, col. 20, line 12-34).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473